EXHIBIT EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (this “Agreement”) is effective this 1st day of January, 2008 (the “Effective Date”), by and amongSunshine Savings Bank, a Federal savings bank, referred to herein as (“Employer” or “Sunshine”), and Louis O. Davis, Jr. (“Executive”), an individual resident of Tallahassee, Florida. RECITALS WHEREAS, the parties wish to enter into an employment agreement; and WHEREAS, the Employer and Executive desire to set forth certain benefits to which Executive would be entitled to receive as compensation for his employment hereunder and in the event that Executive's employment is terminated under certain circumstances as described herein; AGREEMENT NOW THEREFORE, in consideration of the mutual recitals and covenants contained herein, the parties hereby agree as follows: 1.Employment.Employer agrees to employ Executive and Executive agrees to be employed by Employer, subject to the terms and provisions of this Agreement 2.Term.The term of this Agreement shall be a period of three years commencing on the Effective Date, subject to earlier termination as provided herein.Beginning on the first anniversary of the Effective Date, and on each anniversary thereafter, the term of this Agreement shall be extended for a period of one year in addition to the then remaining term, provided that: (1) the Bank has not given notice to the Employee in writing at least 90 days prior to such anniversary that the term of this Agreement shall not be extended further; and (2) prior to such anniversary, the Board of Directors of the Bank explicitly reviews and approves the extension. Reference herein to the term of this Agreement shall refer to both such initial term and such extended terms. 3.Duties: Extent of Services.Executive shall perform for Employer all duties incident to the position of President and Chief Executive Officer of Sunshine.In addition, Executive shall engage in such other services for Employer or its affiliates, as Employer from time to time shall direct, commensurate with his position.Executive shall use his best efforts in, and devote his entire time, attention, and energy, to Employer's business; provided that nothing contained herein is intended to prohibit Executive from spending a reasonable amount of time managing his personal investments and discharging his responsibilities on civic or religious boards as long as such activities do not interfere with his duties and obligations under this Agreement, and provided further that with the approval of the Board of Directors (which approval shall not be unreasonably withheld), from time to time Executive may serve, or continue to serve, on the boards of directors of, and hold any other offices or positions in companies or organizations which, in the Board's sole judgment, will not present any conflict of interest with Sunshine or any performance of Executive's duties under this Agreement, or which will not violate any applicable statute, rule or regulation. 4.Compensation. During the Term of this Agreement, Executive shall be entitled to the following benefits: a.Base Salary:Executive's total annual base salary shall be an amount not less than $178,000. Such base salary shall be payable to Executive in such installments as salary payments are customarily made to executives of Sunshine. b.Payment of Club Fees, etc.: Sunshine shall pay the costs of Employee’s membership in The Governor’s Club, Inc., Tallahassee, Florida.Sunshine shall pay fees for any civic or other clubs which, after consultation with the Board of Directors, Executive joins for Employer's benefit. c.Life Insurance:In addition to the life insurance coverage provided to all executive officers of Sunshine, Employer shall provide Employee with additional term life insurance with a death benefit in the amount of $500,000. d.Other Insurance: Sunshine shall provide fully paid health insurance (employee and dependents, customary plan) and fully paid long-term disability insurance, and family dental insurance. e.Retirement Plans: Sunshine shall provide Executive access to standard plans offered by Employer, including profit sharing and 401K Plans. f.Paid Leave Time: Executive shall be entitled to 30 days paid time off per year. g.Other executive compensation plans: Executive shall have full participation in other executive level compensation plans offered by the Employer and affiliates until termination of this Agreement.Executive shall be entitled to participate in any and all health, disability, performance bonus, stock option or other program as may be made available from time to time to executives of Sunshine. h.Reimbursement of Expenses: Sunshine shall pay or reimburse Executive for all reasonable travel and other expenses incurred by Executive in the performance of his obligations under this Agreement, including, but not limited to, reasonable entertainment expenses, whether incurred at Executive’s residence, while traveling, or otherwise. All requests for reimbursement shall be in writing and shall be submitted by Executive to Sunshine during the calendar month immediately following the month during which such expense was incurred. Each such request shall contain sufficient detail to enable Sunshine to deduct the requested reimbursement for federal income tax purposes. 2 5.Disclosure of Information.Executive will not, during or after the term of this Agreement: (i) disclose any confidential information or any information regarding the business or operation of Employer to any person, firm, corporation, association, or other entity not employed by or affiliated with Employer for any reason or purpose whatsoever; or (ii) use any confidential information for any reason other than to further the business of Employer.Executive agrees to return any written confidential information and all copies thereof, upon the termination of Executive's employment (whether hereunder or otherwise). 6.Termination. a.Employer shall be obligated to comply with all provisions of this Agreement and may terminate Executive for any reason upon prior Notice of termination to Executive. b.If: (i) Employer terminates Executive's employment hereunder for Cause, Disability or Executive's death; or (ii) if Executive terminates his employment hereunder without Good Reason, Executive shall not be entitled to any further compensation or other benefits from Employer after the date of termination. c.If Employer terminates Executive' s employment hereunder other than for Cause, Disability or Executive's death: (i) all rights and obligations specified in Section 4 shall survive any such termination for the remainder of the term of this Agreement; and (ii) Executive shall continue to receive the benefits and compensation provided for in Section 4 for the remainder of the term of this Agreement and Employer shall pay Executive in cash the annual compensation in Section 4.a. payable in equal monthly installments for the remainder of the term of this Agreement. d.If Executive terminates his employment hereunder for Good Reason: (i) all rights and obligations specified in Section 4 shall survive any such termination for the remainder of the term of this Agreement; and (ii) Employer shall pay Executive in cash the annual compensation in Section 4 payable in equal monthly installments for the remainder of the term of this Agreement. e.The provisions of Section 5 and the Executive's rights under Section 4.e. and under any stock option plan shall survive regardless of any termination of Executive's employment hereunder, whether voluntary or involuntary. 7.Suspension/Termination Pursuant To Regulator Action a.If the Employee is suspended from office and/or temporarily prohibited from participating in the conduct of Sunshine’s affairs pursuant to actions taken by the Office of Thrift Supervision (“OTS”) or by notice served under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12 U.S.C. Section 1818[e][3] and Section 1818[g][1]), Sunshine’s obligations under this Agreement shall be suspended as of the date of service, unless stayed by appropriate proceedings.If the charges in the notice are dismissed, Sunshine may, in its discretion: (i) pay the Employee all or part of the compensation withheld while its obligations under this Agreement were suspended; and (ii) reinstate (in whole or in part) any of its obligations which were suspended. 3 b.If the Employee is removed from office and/or permanently prohibited from participating in the conduct Sunshine’s affairs by an order issued by the OTS or by an order issued under Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C. Sections 1818[e](4] and [g][1]), all obligations of Sunshine under this Agreement shall terminate as of the effective date of the order, but vested rights of the Employee as of the date of termination shall not be affected. c.If Sunshine is in default, as defined in Section 3(x)(1) of the FDIA (12 U.S.C.
